     Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 1 of 16



                   United States District Court
                    District of Massachusetts

                                )
FIREMEN’S INSURANCE COMPANY OF  )
WASHINGTON, D.C.,               )
                                )
          Plaintiff,            )
                                )
          v.                    )        Civil Action No.
                                )        19-10129-NMG
ACE AMERICAN INSURANCE COMPANY, )
THOMAS J. STORY and AEROTEK,    )
INC.,                           )
                                )
          Defendants.           )
                                )
WEGMANS FOOD MARKETS, INC., MP  )
MASONRY INC., JOSEPH F. HOLGUIN )
and LAURA HOLGUIN,              )
                                )
          Interested Parties.   )
                                )
ACE AMERICAN INSURANCE COMPANY, )
                                )
          Counter Claimant,     )
                                )
          v.                    )
                                )
FIREMEN’S INSURANCE COMPANY OF  )
WASHINGTON, D.C.,               )
                                )
          Counter Defendant.    )
                                )


                          MEMORANDUM & ORDER

GORTON, J.

     This case arises out of a dispute between two insurance

companies as to which one will be required to pay attorneys’

fees incurred and any judgment that may be entered in an

underlying personal injury lawsuit pending in the Massachusetts

                                  -1-
     Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 2 of 16



Superior Court (“the State Action”).       The plaintiff-counter

defendant is Firemen’s Insurance Company of Washington, D.C.

(“Firemen’s” or “plaintiff”) and the defendant-counter claimant

is ACE American Insurance Company (“ACE”).        Before this Court is

the motion of co-defendants Aerotek, Inc. (“Aerotek”) and Thomas

J. Story (“Story”) to dismiss the complaint for failure to state

a claim or, in the alternative, to transfer venue to the United

States District Court for the Western District of New York.

I.   Background

     A.    The Parties and the Accident

     Firemen’s and ACE are insurance providers that offer

various kinds of insurance to businesses, including commercial

general liability insurance.      Wegmans Food Markets, Inc.

(“Wegmans”), an interested party, is a supermarket chain with

numerous locations throughout New England headquartered in

Rochester, New York.    MP Masonry Inc. (“MP Masonry”) is a

subcontractor that provides commercial masonry services in the

New England area.    Aerotek is a global recruiting and staffing

agency that situates employees with employers to perform

particular services.    One of its employees was Story.        Firemen’s

provides general liability insurance for MP Masonry under a

policy that includes an “additional insured” endorsement to add

any person or entity with which MP Masonry agrees contractually

but only with respect to liability for bodily injury.          ACE

                                   -2-
    Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 3 of 16



provides general liability insurance for Aerotek in a policy

that allegedly includes Wegmans as an “additional assured” and

affords “insured contract” coverage for the contractual defense

and indemnity obligations owed by Aerotek to Wegmans.

    In February, 2012, Wegmans entered into a “Temporary Labor

Procurement Agreement” with Aerotek (“the Staffing Agreement”)

whereby Aerotek became obligated to select and assign Aerotek

employees (so-called “Vendor Assigned Employees”) to perform

services for Wegmans.    In May, 2014, Wegmans entered into a

“Standard Contract for Construction” with MP Masonry (“the

Construction Subcontract”) whereby MP Masonry agreed to perform

masonry work at a Wegmans supermarket being constructed in

Burlington, Massachusetts.    Pursuant to the Staffing Agreement,

Aerotek assigned several employees to provide construction

supervision services for the project.      Among those assigned

employees was Story who acted as foreman for the construction

project.   A diagram may be worth a thousand words.




                                  -3-
             Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 4 of 16




           FIREMEN’S                                                   ACE

General Liability                                                         General Liability
Insurance Policy                                                          Insurance Policy
                          Construction                Staffing
                          Subcontract                 Agreement
         MP MASONRY                      WEGMANS                    AEROTEK




                                                                     STORY



             In July, 2014, Joseph Holguin (“Holguin”), an employee of

       MP Masonry, sustained serious injuries when a scaffold collapsed

       at the project site.      He subsequently received substantial

       workers’ compensation benefits.         In August, 2015, Holguin and

       his wife filed claims for 1) negligence, 2) loss of consortium

       and 3) vicarious liability against Wegmans, Aerotek and Story.

       Only Wegmans and Story remain as defendants in the State Action.

       In that case, Wegmans has demanded that MP Masonry defend and

       indemnify it pursuant to an indemnification clause in the

       Construction Subcontract.         Firemen’s asserts that, on behalf of

       its insured (MP Masonry), it has paid over $78,000 in defense

       costs incurred thus far by Wegmans in the State Action.

             B.     The Relevant Contractual Provisions

             The Staffing Agreement defines the relationship between

       Aerotek’s assigned employees and Wegmans as follows:


                                             -4-
    Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 5 of 16



    [T]he relationship between both [Aerotek] and each of
    its Vendor Assigned Employees, respectively, vis-à-vis
    Wegmans hereunder is that of an independent
    contractor, and nothing set forth herein shall be
    deemed to render the parties as joint venturers,
    partners or employer and employee.

    The Staffing Agreement also requires Aerotek to maintain

commercial general liability insurance that names Wegmans as an

additional insured and obligates Aerotek to defend and indemnify

Wegmans and its agents against any claims related to services

provided under the agreement.     Finally, the Staffing Agreement

contains the following forum-selection clause:

    [W]ith respect to any matter arising under this
    Agreement, the parties specifically consent and agree
    that the courts of the State of New York and/or the
    Federal Courts located in the State of New York will
    have exclusive jurisdiction over each of the parties
    and over the subject matter of any such proceedings,
    and that the venue of any such action will be in
    Monroe County, New York and/or the U.S. District
    Courts for the Western District of New York.

    Similarly, the Construction Subcontract requires MP Masonry

to maintain general liability insurance protecting itself and

Wegmans as an additional insured against claims for bodily

injury arising from services performed under the contract.           The

Construction Subcontract also obligates MP Masonry to defend and

indemnify Wegmans and its agents, employees and representatives

against all such claims.    Finally, the Construction Subcontract

provides that

    [MP Masonry] hereby voluntarily and irrevocably
    submits itself to the jurisdiction and venue of any

                                  -5-
    Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 6 of 16



    court of competent jurisdiction over the subject
    matter of this Agreement located within the State of
    New York . . . [and] [a]ny litigation brought by [MP
    Masonry] based on or arising out of this Agreement
    shall be brought only in the Supreme Court of the
    State of New York sitting in Monroe County or in any
    Federal District Court in the City of Rochester, New
    York.

    C.     Procedural History

    In January, 2019, Firemen’s filed this action for

declaratory relief pursuant to 28 U.S.C. § 2201 in an effort to

recover from ACE, Aerotek and/or Story portions of the costs

Firemen’s incurred in the State Action.       Specifically, Firemen’s

seeks declaratory judgments that:

    1) Story does not qualify as an “insured” or “additional

         insured” under the Firemen’s policy and thus Firemen’s

         has no duty to defend or indemnify Story in the

         underlying State Action (Count I);

    2) Story is not an intended beneficiary of the contractual

         defense and indemnity obligations owed by MP Masonry to

         Wegmans under the terms of the Construction Subcontract

         and thus cannot seek to enforce those contractual

         obligations (Count II);

    3) due to Wegman’s status as an “additional insured” under

         the ACE policy, ACE must reimburse Firemen’s for one half

         of any defense or indemnity costs that Firemen’s has




                                   -6-
    Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 7 of 16



       incurred or may be required to pay on behalf of Wegmans

       (Count III); and

    4) the contractual defense and indemnification obligations

       owed by Aerotek to Wegmans are covered by the ACE policy

       and that ACE be required to reimburse Firemen’s for any

       defense or indemnity costs incurred by Firemen’s or that

       it may be required to pay on behalf of Wegmans (Count V).

    In addition to that declaratory relief, Firemen’s also

seeks monetary damages from Aerotek for the amount of defense

and/or indemnity costs that Firemen’s has incurred or may be

required to pay on behalf of Wegmans (Count IV) as well as

monetary damages from ACE to the extent that ACE fails to

satisfy its declared obligations in Counts III and V.

    ACE has filed an answer to the complaint and counterclaims

seeking declaratory judgments that ACE has no primary defense or

coverage obligations to Wegmans under either the “additional

insured—designated person or organization” or the “additional

insured where required by written contract” endorsements in its

policy and therefore owes no obligations to Firemen’s.

    In March, 2019, defendants Aerotek and Story filed a motion

to dismiss for failure to state a claim or, in the alternative,

to transfer the case to the United States District Court for the

Western District of New York.     They submit that all of Firemen’s

claims arise out of and relate to the Staffing Agreement and the

                                  -7-
    Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 8 of 16



Construction Subcontract because each of those claims requires

this Court to interpret and enforce the rights of the various

parties under those agreements.     Aerotek and Story therefore

declare that Firemen’s is bound by the mandatory forum-selection

clauses contained therein and that this Court must either

dismiss those claims or transfer this case to the pre-selected

forum.

    Firemen’s concedes that the subject contracts contain valid

forum-selection clauses but asserts that such clauses do not

apply to four of its five claims which do not arise out of the

contracts.   With respect to Counts I and II against Story,

Firemen’s contends that it was not a party to the Construction

Subcontract between Wegmans and MP Masonry and thus its claims

against those parties are not subject to the forum-selection

clause.   Similarly, as to Counts III and V against ACE,

Firemen’s asserts that ACE was not a party to the Staffing

Agreement between Wegmans and Aerotek and thus the forum-

selection clause does not apply to Firemen’s claims against ACE.

Firemen’s admits that Count IV against Aerotek for damages

arises out of the Staffing Agreement between Wegmans and Aerotek

such that the forum-selection clause of that contract applies

but submits that to transfer only that one claim would be

unreasonable under the circumstances.



                                  -8-
      Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 9 of 16



II.   Motion to Transfer Pursuant to a Forum-Selection Clause

      A.    Legal Standard

      The United States Supreme Court has held that the

appropriate mechanism to enforce a forum-selection clause in a

contract is through a motion to transfer under 28 U.S.C.

§ 1404(a). Atl. Marine Constr. Co. v. U.S. Dist. Court for W.

Dist. of Tex., 571 U.S. 49, 58-59 (2013).         Under § 1404(a), a

district court may transfer a civil action to any other district

where it might have been brought

      [f]or the convenience of parties and witnesses, in the
      interest of justice.

      The Court held that when a defendant files a motion to

transfer pursuant to a forum-selection clause

      a district court should transfer the case unless
      extraordinary circumstances unrelated to the
      convenience of the parties clearly disfavor a
      transfer.

Atl. Marine, 571 U.S. at 52.

      [T]he threshold question in interpreting a forum
      selection clause is whether the clause at issue is
      permissive or mandatory.

Claudio-De Leon v. Sistema Universitario Ana G. Mendez, 775 F.3d

41, 46 (1st Cir. 2014) (explaining that “mandatory forum

selection clauses contain clear language indicating that

jurisdiction and venue are appropriate exclusively in the

designated forum” (quoting Rivera v. Centro Médico de Turabo,

Inc., 575 F.3d 10, 17 (1st Cir. 2009))).         The First Circuit

                                    -9-
    Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 10 of 16



Court of Appeals has found words such as “shall” or “will be

submitted to”, which carry a “mandatory sense”, to demonstrate

the parties’ exclusive commitment to the named fora. Barletta

Heavy Div., Inc. v. Erie Interstate Contractors, Inc., 677 F.

Supp. 2d 373, 376 (D. Mass. 2009) (citing Summit Packaging Sys.,

Inc. v. Kenyon & Kenyon, 273 F.3d 9, 12 (1st Cir. 2001)).

    Once it is determined that a forum-selection clause is

mandatory, the next step in evaluating its applicability is to

ascertain its scope which “is a clause-specific analysis”.

Claudio-De Leon, 775 F.3d at 47.      While a non-party to a

contract containing a forum-selection clause may be bound by

such a clause, that party must be closely related to the dispute

such that it becomes foreseeable that the non-party will be

bound. Barletta, 677 F. Supp. 2d at 379 (citing Hugel v. Corp.

of Lloyd’s, 999 F.2d 206, 209 (7th Cir. 1993)); see also

Manetti-Farrow, Inc. v. Gucci Am., Inc., 858 F.2d 509, 514 n.5

(9th Cir. 1988) (explaining that “a range of transaction

participants, parties and non-parties, should benefit from and

be subject to forum selection clauses” and holding “that the

alleged conduct of the non-parties is so closely related to the

contractual relationship that the forum selection clause applies

to all defendants” (citation omitted)).

    A mandatory forum selection clause that encompasses the

dispute between the parties carries a “strong presumption of

                                  -10-
    Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 11 of 16



enforceability”. Rivera, 575 F.3d at 18; see also Claudio-De

Leon, 775 F.3d at 48 (“A forum selection clause is prima facie

valid and, absent a strong showing by the resisting party that

the clause is unreasonable under the circumstances, it should

not be set aside.” (internal quotation marks omitted) (quoting

M/s Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 10 (1972))).

    Indeed, “A valid forum-selection clause [should be] given

controlling weight in all but the most exceptional cases”. Atl.

Marine, 571 U.S. at 63 (alteration in original) (quoting Stewart

Org., Inc. v. Ricoh Corp., 487 U.S. 22, 33 (1988) (Kennedy, J.,

concurring)).   Accordingly, the plaintiff’s choice of forum

“merits no weight”. Id.    Furthermore, a district court “should

not consider arguments about the parties’ private interests”

because those private interests “weigh entirely in favor of the

preselected forum” by virtue of the forum-selection clause. Id.

at 64 (explaining that where a valid forum-selection clause

exists, the parties are deemed to have waived any objections to

the pre-selected forum).

    In deciding whether to transfer a case based on a mandatory

forum-selection clause, the district court may consider only the

public-interest factors which will rarely defeat a motion to

transfer. Id.   Those factors include

    the administrative difficulties flowing from court
    congestion; the local interest in having localized
    controversies decided at home; [and] the interest in having

                                  -11-
    Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 12 of 16



    the trial of a diversity case in a forum that is at home
    with the law.

Id. at 62 n.6 (quoting Piper Aircraft Co. v. Reyno, 454 U.S.

235, 241 n.6 (1981)).    The burden of showing that the public-

interest factors overwhelmingly disfavor the requested transfer

rests on the nonmoving party. See id. at 67.        Finally, when a

plaintiff who is contractually obligated to file suit in a

specific forum flouts that duty, a transfer of venue under

§ 1404(a) “will not carry with it the original venue's choice-

of-law rules”. Id. at 64-65.

    The Supreme Court in Atlantic Marine expressly declined to

consider whether a motion to dismiss for failure to state a

claim under Fed. R. Civ. P. 12(b)(6) is a proper alternative for

enforcement of a forum-selection clause. Id. at 61.         In this

Circuit, a valid forum-selection clause can also be enforced

through a Rule 12(b)(6) motion. Claudio-De Leon, 775 F.3d at 46.

    B.     Application

    Firemen’s does not contest that the Staffing Agreement and

the Construction Subcontract both contain a valid forum-

selection clause or that those clauses are mandatory.         The Court

independently concludes that those provisions contain mandatory

language   requiring that any claim arising out of those

contracts be brought in a New York state court or in the federal

court in the Western District of New York (“any such action will


                                  -12-
    Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 13 of 16



be in . . .” and “[a]ny litigation . . . shall be brought only

in . . .”).    Rather, plaintiff argues that four of its five

claims do not arise out of those contracts because neither

Firemen’s nor ACE was a party to them.       Plaintiff suggests that

for a non-party to be bound by a forum-selection clause, it must

have gained some direct benefit from the agreement.

    The language in the relevant caselaw is not, however, that

restrictive.    Rather, a non-party may be bound by a forum-

selection clause where that party is closely related to the

dispute such that it becomes foreseeable that it will be bound.

Hugel, 999 F.2d at 209.    Indeed, at least one court has

specifically rejected the argument that a non-party must be a

third-party beneficiary to the contract in order to be bound by

a forum-selection clause. Id. at 209 n.7.

    It was certainly foreseeable that both Firemen’s and ACE

(both of which provided general liability insurance to Wegmans

via the contracts between Wegmans and their respective insureds)

might have to indemnify Wegmans by virtue of the Construction

Subcontract and the Staffing Agreement.       The contractual

relationship between Firemen’s and MP Masonry and ACE and

Aerotek respectively renders the insurance companies closely

related to the present dispute because plaintiff’s claims relate

directly to the defense and indemnification obligations



                                  -13-
    Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 14 of 16



allegedly owed to Wegmans under the Construction Subcontract and

the Staffing Agreement.

    Moreover, all of Firemen’s claims arise out of the two

agreements.    In Count I, plaintiff requests a declaration that

Story does not qualify as an “insured” or “additional insured”

under the policy issued to MP Masonry.       In that count, Firemen’s

asserts that

    [t]here is no written contract or agreement obligating MP
    Masonry to have purported employees or agents of Wegmans
    (as opposed to Wegmans, itself) added as “additional
    insureds” to MP Masonry’s insurance.

To make that determination, however, the Court will need to

interpret the Construction Subcontract between Wegmans and MP

Masonry which defines who qualifies as an additional insured

under the contract.

    Similarly, as to Count II, Firemen’s requests a declaration

that Story is not an intended beneficiary of the indemnification

provision in the Construction Subcontract between Wegmans and MP

Masonry and thus cannot enforce that provision.        To resolve that

issue, the Court will need to interpret and enforce provisions

of both the Construction Subcontract (to determine whether Story

is an agent, employee or representative of Wegmans under the

indemnification provision) and the Staffing Agreement (to

determine the intended relationship between Story and Wegmans




                                  -14-
    Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 15 of 16



under the description of “Vendor Assignment Employees”).          Both

of those counts of the complaint “arise” from the contracts.

    Furthermore, in Counts III and V, Firemen’s seeks

declarations respectively that 1) Wegmans qualifies as an

“additional insured” under the ACE policy and 2) the ACE policy

affords “insured contract” coverage for the contractual defense

and indemnification obligations owed by Aerotek to Wegmans under

the Staffing Agreement.    Firemen’s contends that Wegmans was

entitled to coverage under the ACE policy as an “additional

assured” pursuant to the Staffing Agreement with Aerotek which

defines the scope of the coverage and kind of insurance policy

to which Wegmans is entitled as an “additional insured”.          A

determination of the extent to which ACE must provide coverage

to Wegmans (as either a “primary” insurer or through “excess”

coverage) therefore requires an interpretation of the Staffing

Agreement such that both of those counts “arise” from the

agreement.

    Finally, plaintiff concedes that Count IV of the complaint

seeking an award of damages for contractual defense and

indemnification obligations owed by Aerotek to Wegmans arises

out of the Staffing Agreement and is thus subject to that

agreement’s forum-selection clause.

    Plaintiff has not even argued that the forum-selection

clauses in the subject contracts are unenforceable based on

                                  -15-
     Case 1:19-cv-10129-NMG Document 40 Filed 07/08/19 Page 16 of 16



public-interest factors or that enforcement thereof would be

unreasonable under the circumstances, let alone made a strong

showing to that effect.1 See Atl. Marine, 571 U.S. at 67;

Claudio-De Leon, 775 F.3d at 48.        The Court concludes that the

forum-selection clauses are valid and enforceable and the

appropriate resolution is to transfer this case to the agreed-

upon forum.    The Court declines to address defendants’ related

motion to dismiss for failure to state a claim.

                                    ORDER

     For the foregoing reasons, the motion of Aerotek and Story

to dismiss the complaint for failure to state a claim or, in the

alternative, to transfer venue to the United States District

Court for the Western District of New York (Docket No. 11) is

     1) with respect to the motion to transfer venue to the

        Western District of New York, ALLOWED, and

     2) with respect to the motion to dismiss, DENIED as moot.

So ordered.



                                       /s/ Nathaniel M. Gorton______
                                       Nathaniel M. Gorton
                                       United States District Judge

Dated July 8, 2019



1 Although plaintiff, in its opposition to the motion of defendants Aerotek
and Story, argued that application of the forum-selection clauses would be
unreasonable because four of its five claims did not arise from the subject
contracts, the Court’s contrary conclusion negates that contention.

                                    -16-
